 1                                                               The Honorable Ricardo S. Martinez
                                                                          Noted for: May 21, 2021
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
      JIKIRI BAUTISTA, an individual, ARI
 9
      SILVA, an individual;
                                                    NO. 2:18-cv-00757 RSM
10
                            Plaintiffs,
11           v.                            ORDER GRANTING FINAL
                                           APPROVAL OF CLASS ACTION
12    WFS EXPRESS, a Delaware corporation, SETTLEMENT AND DISMISSING
      CONSOLIDATED AVIATION SERVICES, ACTION WITH PREJUDICE
13    a New York corporation;
14                          Defendants.
15

16          THIS MATTER came before the Court on Plaintiffs’ Motion for Final Approval of

17   Settlement. The Court has considered all papers and materials submitted by the parties in

18   support of the proposed Settlement Agreement, including Plaintiffs’ preliminary and final

19   motions in support of approval of the Settlement Agreement, all documents and exhibits filed in
20   support thereof, and the record in this case. Having considered these materials and the
21
     statements of counsel at the Final Approval Hearing on June 3, 2021, the Court, being fully
22
     advised, has determined that the proposed Settlement Agreement should be approved as fair,
23
     adequate, and reasonable. In making this determination, the Court has considered the likelihood
24
     of success both with respect to Plaintiffs’ claims and Defendant’s defenses. The Court has also
25
     considered the status and extent of the Parties’ investigation, research, discovery, and
     ORDER GRANTING FINAL APPROVAL OF CLASS                BADGLEY MULLINS TURNER                    PLLC
     ACTION SETTLEMENT AND DISMISSING                            19929 Ballinger Way NE, Suite 200
                                                                        Seattle, WA 98155
     ACTION WITH PREJUDICE - 1                                           TEL 206.621.6566
     Case No. 2:18-cv-00757 RSM                                          FAX 206.621.9686
 1   negotiation with respect to Plaintiffs’ claims and Defendants’ defenses. The Court has reviewed

 2   the terms of the Settlement Agreement and has considered the recommendations of counsel for
 3   all parties. The Court is aware that substantial time and expense would be required to litigate
 4
     Plaintiffs’ claims in the event the proposed Settlement Agreement is not approved. Finally, the
 5
     Court finds that all settlement negotiations were conducted in good faith and at arms’ length and
 6
     that there was no collusion. Good cause appearing therefore, it is hereby ORDERED,
 7
     ADJUDGED, AND DECREED THAT:
 8
            1)      The definitions set forth in the parties’ Settlement Agreement, and the Court’s
 9
     February 1, 2021 Order Granting Stipulated Motion for Preliminary Approval of Class Action
10

11   Settlement and Appointment of Class Representatives (“Preliminary Order”) are hereby

12   incorporated herein as though fully set forth in this Order Granting Final Approval of Class

13   Action Settlement and Dismissing Action with Prejudice (“Final Judgment”).

14          2)      The Court has jurisdiction over the subject matter of this action and all parties,

15   including members of the Class previously certified by the Court, which consists of:
16          All hourly employees at Employers’ Sea-Tac International Airport (“STIA”)
            facility who worked on the Amazon contract between the period between May 15,
17
            2016 and November 21, 2020, and who have not disclaimed in sworn testimony
18          experiencing missed meal or rest periods.

19          3)      The Settlement Agreement was the result of arm’s length negotiations between

20   the Defendant and Class Counsel. The Court hereby approves the Settlement Agreement and

21   finds that it is fair, reasonable, and adequate to the Class Members.
22          4)      On or about March 1, 2021, the Class Administrator CPT Group began mailing
23
     the Notice of Class Action Settlement (“Notice”) to all Class Members. The Court finds that
24
     the Notice, which consisted of an individual notice mailed to the last-known address of each
25
     Class Member, provided the best notice practicable under the circumstances. This Notice
     ORDER GRANTING FINAL APPROVAL OF CLASS                   BADGLEY MULLINS TURNER                   PLLC
     ACTION SETTLEMENT AND DISMISSING                              19929 Ballinger Way NE, Suite 200
                                                                          Seattle, WA 98155
     ACTION WITH PREJUDICE - 2                                             TEL 206.621.6566
     Case No. 2:18-cv-00757 RSM                                            FAX 206.621.9686
 1   provided due and adequate notice of these proceedings and of the matters set forth therein,

 2   including the pendency of the action, the terms of the proposed Settlement Agreement, the
 3   procedure for submitting objections to the Settlement Agreement, and the procedure for
 4
     requesting exclusion from the Class to all persons entitled to such notice. The Declaration of
 5
     Daniel P. La confirms that the Notice was mailed in accordance with the terms of the Settlement
 6
     Agreement and the Court’s Preliminary Order. The Court finds and concludes that said Notice
 7
     fully satisfied the requirements of FRCP 23(c)(2)(B) and FRCP 23(e) and the requirements of
 8
     due process.
 9
            5)      No objections to the Settlement were received, and only one exclusion request
10

11   was submitted.

12          6)      The Court hereby dismisses this action and any and all settled claims with

13   prejudice as to Plaintiffs and all Class Members, and without costs or attorneys’ fees to any

14   Party except as provided under the terms of the Settlement Agreement, this Final Judgment, and

15   the Court’s Order Granting Plaintiffs’ Motion for Award of Attorney’s Fees and Incentive
16   Awards.
17
            7)      The Court finds that Plaintiffs and Class Counsel adequately represented the
18
     Class for purposes of entering into and implementing the Settlement.
19
            8)      The parties are hereby directed to proceed with the settlement payment
20
     procedures specified under the terms of the Settlement Agreement, including those contained in
21
     Section II & III of the Settlement Agreement.
22
            9)      Plaintiffs and all Class Members, and all persons purporting to act on their
23

24   behalf, are hereby barred and permanently enjoined from maintaining, prosecuting,

25   commencing, or pursuing any claim (either directly, representatively, or in any other capacity)


     ORDER GRANTING FINAL APPROVAL OF CLASS                BADGLEY MULLINS TURNER                    PLLC
     ACTION SETTLEMENT AND DISMISSING                            19929 Ballinger Way NE, Suite 200
                                                                        Seattle, WA 98155
     ACTION WITH PREJUDICE - 3                                           TEL 206.621.6566
     Case No. 2:18-cv-00757 RSM                                          FAX 206.621.9686
 1   released under Section 3.3 of the Settlement Agreement against any of the Released Parties in

 2   any action, arbitration, or proceeding in any court, and Plaintiffs and all Class Members shall be
 3   conclusively deemed to have released and discharged the Released Parties from any and all such
 4
     claims.
 5
               10)   Without affecting the finality of this Final Judgment for purposes of appeal, the
 6
     Court reserves jurisdiction over the Parties as to all matters relating to the administration,
 7
     consummation, enforcement, and interpretation of the Settlement Agreement, the Final
 8
     Judgment, the Court’s Order Granting Plaintiffs’ Motion for Award of Attorney’s Fees, Costs,
 9
     and Incentive Awards, and for any other necessary purposes.
10

11             11)   The Parties are hereby authorized, without further approval from the Court, to

12   mutually agree to and adopt such amendments, modifications, and expansions of the Settlement

13   Agreement and all exhibits thereto as (i) are consistent in all material respects with this Final

14   Judgment and the Court’s Order Granting Plaintiffs’ Motion for Award of Attorney’s Fees and

15   Incentive Awards, (ii) are effected consistently with the terms of the Settlement Agreement, and
16   (iii) do not limit the rights of the Class Members.
17
               12)   The Court approves the proposed class action settlement, and orders the
18
     following: (a) Defendants are directed to fund the settlement, (b) CPT Group is authorized to
19
     distribute the Settlement Funds, and (c) CPT Group is directed to distribute the attorney’s fees
20
     and incentive awards as provided in the “Order Granting Motion for Attorney’s Fees and
21
     Incentive Awards,” of even date.
22
     //
23

24   //

25   //


     ORDER GRANTING FINAL APPROVAL OF CLASS                  BADGLEY MULLINS TURNER                    PLLC
     ACTION SETTLEMENT AND DISMISSING                              19929 Ballinger Way NE, Suite 200
                                                                          Seattle, WA 98155
     ACTION WITH PREJUDICE - 4                                             TEL 206.621.6566
     Case No. 2:18-cv-00757 RSM                                            FAX 206.621.9686
 1          IT IS SO ORDERED this 3rd day of June, 2021.

 2

 3

 4

 5
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9
     Presented by:
10

11   BADGLEY MULLINS TURNER, PLLC

12   /s/ Mark A. Trivett_____________
     Mark A. Trivett, WSBA No. 46375
13   Duncan C. Turner, WSBA No. 20597
     Telephone: (206) 621-6566
14   Facsimile: (206) 621-9686
     Email: mtrivett@badgleymullins.com
15   Email: dturner@badgleymullins.com
     Attorneys for Plaintiffs
16
     ABEL M. TSEGGA, PLLC
17

18   /s/Abel M. Tsegga
     Abel M. Tsegga, WSBA No. #46349
19   PO Box 5246, Lynnwood, WA 98046
     144 Railroad Ave., #308
20   Edmonds, WA 98020
     Telephone: 206-697-4878
21   Email: abel@tglawgrp.com
     Attorney for Plaintiffs
22

23

24

25

     ORDER GRANTING FINAL APPROVAL OF CLASS                BADGLEY MULLINS TURNER                 PLLC
     ACTION SETTLEMENT AND DISMISSING                         19929 Ballinger Way NE, Suite 200
                                                                     Seattle, WA 98155
     ACTION WITH PREJUDICE - 5                                        TEL 206.621.6566
     Case No. 2:18-cv-00757 RSM                                       FAX 206.621.9686
